 



EXHIBIT 10.1
AMENDMENT NO. 4
TO
BURLINGTON RESOURCES INC.
1997 EMPLOYEE STOCK INCENTIVE PLAN
The Burlington Resources Inc. 1997 Employee Stock Incentive Plan is hereby
amended, effective as of July 28, 2005, as follows:

  1.   Section 2.1 is amended to read in its entirety as follows:
“2.1 Beneficiary         “The person or persons designated by the Participant as
his or her beneficiary under the Plan on a form prescribed by and delivered to
the Plan Administrator to whom the Participant’s rights under the Plan shall
pass upon the Participant’s death or, if no such effective beneficiary
designation is in effect, the person or persons to whom the Participant’s rights
under the Plan shall have passed by will or the laws of descent and
distribution.”     2.   The first sentence of Section 6.2(f) is amended to read
in its entirety as follows:
“Except as provided below, during a Participant’s lifetime, an Option may be
exercisable only by the Participant and Options granted under the Plan and the
rights and privileges conferred thereby shall not be subject to execution,
attachment or similar process and may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by Beneficiary designation, by will or by the applicable laws of descent and
distribution.”

